Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Notice to Applicants
This communication is in response to the Amendment filed on 06/16/2022.
Claims 1-24 are under examination.


Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner's statement of reasons for allowance: This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, applicant’s amendments and arguments filed on 06/16/2022 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: 
US 20200084229 A1		CROSS-DOMAIN SOLUTION USING NETWORK-CONNECTED HARDWARE ROOT-OF-TRUST DEVICE
US 20150172300 A1		BEHAVIORAL MODEL BASED MALWARE PROTECTION SYSTEM AND METHOD
US 20180247055 A1		METHODS FOR PROTECTING A HOST DEVICE FROM UNTRUSTED APPLICATIONS BY SANDBOXING
US 20200092334 A1		ADJUSTING RESILIENCY POLICIES FOR CLOUD SERVICES BASED ON A RESILIENCY SCORE
US 9223962 B1		Micro-virtual Machine Forensics And Detection
US 20180159866 A1		Computer Malware Detection
US 20180167403 A1		MALWARE ANALYSIS AND RECOVERY
US 20120124285 A1		VIRTUAL DISK DRIVE SYSTEM AND METHOD WITH CLOUD-BASED STORAGE MEDIA
US 20090320137 A1		SYSTEMS AND METHODS FOR A SIMULATED NETWORK ATTACK GENERATOR

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CHIANG whose telephone number is (571)270-3393.  The examiner can normally be reached on 9 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CHIANG/Primary Examiner, Art Unit 2431